DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 20, 2022 has been fully considered. The amendment to instant claims 1 and 16 is acknowledged. Specifically, claim 1 has been amended to include limitations of claim 6. Thus, the previous rejection of claim 6 becomes a new rejection of the amended claim 1. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-5, 7-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

4. The rejection is adequately set forth on pages 3-12 of an Office action mailed on September 20, 2022 and is incorporated here by reference.

5. With respect to the amended claim 1,
A)  the specific examples provided in instant specification show the compositions comprising:
 i) a commercial product ADSTIF HA801U; 
ii) a commercial product ADSTIF HA802H; 
iii) polyethylene elastomer having MFR of 2 g/10 min and density 0.863 g/cc (commercial product Versify 2400); 
iv) SEBS KRATON G-1657 and 
v) SEBS KRATON G-1643 (see Table 1 of instant specification).

B) the composition of Glogovsky et al comprises:
i)  a commercial product ADSTIF HA801U;
ii) a commercial product ADSTIF HA802H;
iii) a polyethylene-based elastomer having MFR of 0.5-2 g/10 min and density of 0.800-0.900 g/cc ([0025]);
iv) styrene block copolymer, specifically SEBS TUFTEC H1062 (substantially similar to KRATON 1657).

C) the composition of Glogovsky et al in view of Zhao comprises:
i)  a commercial product ADSTIF HA801U;
ii) a commercial product ADSTIF HA802H;
iii) a polyethylene-based elastomer having MFR of 0.5-2 g/10 min and density of 0.800-0.900 g/cc ([0025]);
iv) styrene block copolymer, specifically SEBS TUFTEC H1062 (substantially similar to KRATON 1657);
v) SEBS KRATON 1643.

6.  Thus, the composition of Glogovsky et al in view of Zhao appears to be a combination of the same commercially available polymers, used in relative amounts having ranges overlapping with the corresponding ranges as those exemplified and claimed in instant invention. Since the composition of Glogovsky et al in view of Zhao is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components as those claimed and disclosed in instant invention, including the use of the same commercial products Adstif HA801U, Adstif HA802H and KRATON 1643 as those claimed and disclosed in instant invention, and the use of polyethylene-based elastomer having substantially the same density and MFR as the commercial product Versify 2400 shown in examples of instant specification, the components used in the same relative amounts or in the relative amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Glogovsky et al in view of Zhao would be reasonably expected by a one of ordinary skill in the art to have the properties, including a gloss 60º, tool shrinkage, Shore D hardness, Density, Flexural modulus, MFR, Charpy notched impact strength at 23ºC, Charpy notched impact strength at 0ºC, Charpy notched impact strength at -40ºC, color data ΔL*, L*, Δa*, a*, Δb*, b*, ΔE*, tensile yield strength, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is noted that though the composition of Glogovsky et al in view of Zhao comprises about 10%wt of a filler ([0026] of Glogovsky et al), which in some embodiments is talc (see [0028] of Glogovsky et al), the composition claimed in instant invention is allowed to have about 10%wt of additives including impact modifiers, nucleating agents, flame retardants ([00158] of instant specification) and still have the claimed properties. 

7. Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer, in further view of Hansen et al (US 2011/0300321) and VERSIFY Plastomers and Elastomers flyer, 2016, as further evidenced by KRATON 1657 flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

8.  The rejection adequately set forth on pages 13-18 of an Office action mailed on September 20, 2022 and the discussion in paragraphs 4-6 above are incorporated here by reference.

9. Since the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY elastomers flyer  is substantially the same as that claimed in instant invention, i.e. comprises the same components as those claimed and disclosed in instant invention, including the use of the same commercial products Adstif HA801U, Adstif HA802H, KRATON 1643, KRATON 1657 and VERSIFY ethylene-propylene elastomers, as those claimed, disclosed and exemplified in instant invention (see Tables 1 and 3 of instant specification), used in the same relative amounts or in the relative amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY elastomers flyer  would be reasonably expected to have the properties, including gloss 60º, tool shrinkage, Shore D hardness, Density, Flexural modulus, MFR, Charpy notched impact strength at 23ºC, Charpy notched impact strength at 0ºC, Charpy notched impact strength at -40ºC, ΔL*, L*, Δa*, a*, Δb*, b*, ΔE*, tensile yield strength, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
	
10.  Claims 1-5, 7-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer, in further view of Raven Blacks flyer, 2008.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
	
11.  The rejection adequately set forth on pages 18-21 of an Office action mailed on September 20, 2022 and the discussion in paragraphs 4-6 above are incorporated here by reference.	

12.  Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), Hansen et al (US 2011/0300321) and VERSIFY Plastomers and Elastomers flyer, 2016, as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer, KRATON G1643 flyer, KRATON 1657 flyer, in further view of Raven Blacks flyer, 2008.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

13.  The rejection adequately set forth on pages 21-25 of an Office action mailed on September 20, 2022 and the discussion in paragraphs 4-6 above are incorporated here by reference.	

Response to Arguments
14.  Applicant's arguments filed on September 20, 2022 have been fully considered.

15. With respect to Applicant’s arguments regarding the rejections of 
a) Claims 1-5, 7-15, 19-20 under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer; 
b) Claims 1-5, 7-20 under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer, in further view of Hansen et al (US 2011/0300321) and VERSIFY Plastomers and Elastomers flyer, 2016, as further evidenced by KRATON 1657 flyer;
c)  Claims 1-5, 7-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer and KRATON G1643 flyer, in further view of Raven Blacks flyer, 2008 and 
d) Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glogovsky et al (US 2015/0099840) in view of Zhao (US 2010/0331465), Hansen et al (US 2011/0300321) and VERSIFY Plastomers and Elastomers flyer, 2016, as evidenced by Mahal (US 4,479,989), Ng et al (US 2006/0148361), Adstif HA801U flyer, Adstif HA802H flyer, TUFTEC H1062 flyer, KRATON G1643 flyer, KRATON 1657 flyer, in further view of Raven Blacks flyer, 2008, it is noted that:
1)  the specific examples provided in instant specification show the compositions comprising:
    i) a commercial product ADSTIF HA801U; 
    ii) a commercial product ADSTIF HA802H; 
    iii) polyethylene elastomer having MFR of 2 g/10 min and density 0.863 g/cc (commercial product Versify 2400); 
    iv) SEBS KRATON G-1657 and 
    v) SEBS KRATON G-1643 (see Table 1 of instant specification).

2) the composition of Glogovsky et al comprises:
     i)  a commercial product ADSTIF HA801U;
    ii) a commercial product ADSTIF HA802H;
    iii) a polyethylene-based elastomer having MFR of 0.5-2 g/10 min and density of 0.800-0.900 g/cc ([0025]);
    iv) styrene block copolymer, specifically SEBS TUFTEC H1062 (substantially similar to KRATON 1657).

3) the composition of Glogovsky et al in view of Zhao comprises:
    i)  a commercial product ADSTIF HA801U;
    ii) a commercial product ADSTIF HA802H;
    iii) a polyethylene-based elastomer having MFR of 0.5-2 g/10 min and density of 0.800-0.900 g/cc ([0025]);
    iv) styrene block copolymer, specifically SEBS TUFTEC H1062 (substantially similar  to KRATON 1657);
    v) SEBS KRATON 1643.

4) the composition of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY Plastomers and Elastomers flyer comprises:
    i)  a commercial product ADSTIF HA801U;
    ii) a commercial product ADSTIF HA802H;
    iii) a polyethylene-based elastomer VERSIFY 2300;
    iv) SEBS KRATON 1657;
    v) SEBS KRATON 1643.

5) Thus, the compositions of Glogovsky et al in view of Zhao and Glogovsky et al in view of Zhao, Hansen et al and VERSIFY Plastomers and Elastomers flyer appear to be a combination of the same commercially available polymers, used in relative amounts having ranges overlapping with the corresponding ranges as those exemplified and claimed in instant invention. Since the compositions of Glogovsky et al in view of Zhao and Glogovsky et al in view of Zhao, Hansen et al and VERSIFY Plastomers and Elastomers flyer are substantially the same as that claimed in instant invention, i.e. comprises substantially the same components as those claimed and disclosed in instant invention, including the use of the same commercial products Adstif HA801U, Adstif HA802H (KRATON 1657) and KRATON 1643 as those claimed and disclosed in instant invention, and the use polyethylene elastomer VERSIFY 2400 or a polyethylene-based elastomer having substantially the same density and MFR as the commercial product Versify 2400 shown in examples of instant specification, the components used in the same relative amounts or in the relative amounts having ranges overlapping with those as claimed in instant invention, therefore, the compositions of Glogovsky et al in view of Zhao and Glogovsky et al in view of Zhao, Hansen et al and VERSIFY Plastomers and Elastomers flyer would be reasonably expected by a one of ordinary skill in the art to have the properties, including a gloss 60º, tool shrinkage, Shore D hardness, Density, Flexural modulus, MFR, Charpy notched impact strength at 23ºC, Charpy notched impact strength at 0ºC, Charpy notched impact strength at -40ºC, color data ΔL*, L*, Δa*, a*, Δb*, b*, ΔE*, tensile yield strength, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6) It is noted that though the composition of Glogovsky et al comprises about 10%wt of a filler ([0026] of Glogovsky et al), which in some embodiments is talc (see [0028] of Glogovsky et al), the composition claimed in instant invention is allowed to have about 10%wt of additives including impact modifiers, nucleating agents, flame retardants ([00158] of instant specification) and still have the claimed properties including gloss 60º. It is noted that talc is used in the art as a nucleating agent. 
Further, instant specification recites the additives including magnesium aluminum hydroxy carbonate ([00160]), which appears to be a magnesium complex salt, as well as talc (magnesium silicate hydrate). Therefore, no evidence has been provided that the compositions of Glogovsky et al in view of Zhao and of Glogovsky et al in view of Zhao, Hansen et al and VERSIFY Plastomers and Elastomers flyer, comprising about 10%wt of additive/filler, would not have the properties, including gloss 60º, as those claimed in instant invention. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764